Case 1:20-cr-00094-LEK Document 11 Filed 11/13/20 Page 1 of 3      PageID #: 29




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

MOHAMMAD KHATIB
Assistant U.S. Attorney
Room 6100, PJKK Federal Building
300 Ala Moana Blvd.
Honolulu, Hawaii 96850
Telephone: 541-2850
Facsimile: 541-2958
E-mail: Mohammad.Khatib@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA               )   CR. NO. 20-00094 LEK
                                       )
                    Plaintiff,         )   UNITED STATES’ RESPONSE TO
                                       )   MOTION TO WITHDRAW AS
       vs.                             )   COUNSEL; CERTIFICATE OF
                                       )   SERVICE
BRANDON CHARLES SAFFEELS,              )
                                       )
                    Defendant.         )
                                       )

                     UNITED STATES’ RESPONSE TO
                   MOTION TO WITHDRAW AS COUNSEL

             The United States has reviewed defense counsel’s motion and

declaration. The United States does not oppose the motion.
Case 1:20-cr-00094-LEK Document 11 Filed 11/13/20 Page 2 of 3     PageID #: 30




          DATED: November 13, 2020, at Honolulu, Hawaii.

                                         KENJI M. PRICE
                                         United States Attorney
                                         District of Hawaii


                                         By /s/ Mohammad Khatib
                                           MOHAMMAD KHATIB
                                           Assistant U.S. Attorney




                                     2
Case 1:20-cr-00094-LEK Document 11 Filed 11/13/20 Page 3 of 3            PageID #: 31




                          CERTIFICATE OF SERVICE

      This is to certify that, on the 13th day of November, 2020, I electronically

filed the foregoing with the Clerk of Court using the CM/ECF system, which will

send notification of the filing to the defendant’s attorney of record.


                                               /s/ Mohammad Khatib
                                               MOHAMMAD KHATIB
                                               Assistant United States Attorney
